Citation Nr: 1521405	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative changes to the talar and navicular joints.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for a chronic sinus disability.  

8.  Entitlement to service connection for chronic headaches, including as secondary to a chronic sinus disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to November 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August and September 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  

The issue of entitlement to service connection for tinnitus has been raised by the Veteran at the videoconference hearing before the undersigned, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for pes planus, a bilateral ankle disability, a bilateral leg disability, degenerative changes of the talar and navicular joints, hearing loss of the left ear, a chronic sinus disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a chronic low back disability was denied by the RO in a February 1983 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the February 1983 decision denying service connection for a chronic low back disability, the additional evidence, not previously considered relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  A chronic low back disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

4.  Service connection for a bilateral ankle disability, a bilateral leg disability, and degenerative changes of the talar and navicular joints was denied by the RO in a February 1983 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

5.  Service connection for bilateral pes planus was last denied by the RO in a July 2002 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the February 1983 decision denying service connection for a bilateral ankle disability, a bilateral leg disability, and degenerative changes of the talar and navicular joints, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  

7.  Since the July 2002 decision denying service connection for bilateral pes planus, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

8.  Right ear hearing loss has not been demonstrated at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the February 1983 decision of the RO that denied service connection for a low back disability is new and material; thus, the claim of service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A chronic low back disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The additional evidence received subsequent to the February 1983 decision of the RO that denied service connection for a bilateral ankle disability, a bilateral leg disability, and degenerative changes of the talar and navicular joints is new and material; thus, the claims of service connection for these disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The additional evidence received subsequent to the July 2002 decision of the RO that denied service connection for bilateral pes planus is new and material; thus, the claim of service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Right ear hearing loss was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  May and July 2010 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist for the issues decided herein, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in June 2010.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is initially noted that service connection for a low back disorder, bilateral pes planus, a bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, and a bilateral leg disorder was previously denied by the RO in a February 1983 rating decision.  Service connection for pes planus was again denied by the RO in a July 2002 rating decision.  The Veteran did not appeal these determinations.  The last decision denial on any basis is to be reviewed.  Evans v. Brown 9 Vet. App. 273 (1996).  In such cases, it must first be determined whether new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Low Back Disability

As noted, service connection for a low back disorder was denied in a February 1983 rating decision.  The basis of the decision was essentially that there was no current demonstration of a chronic low back disability.  Evidence of record at the time of the February 1983 RO decision that denied service connection for a low back disability included the Veteran's STRs.  These showed no complaints of low back disability at the time of entry into service in 1972.  During service, the Veteran reported back pain in January 1974, which was assessed as being a muscle strain, and in February 1975, when he was struck by a box while working on the deck.  Follow-up evaluation that month showed that the back was improving, but still sore.  On reenlistment examination in July 1976, the Veteran reported a medical history of recurrent back pain that was noted to be related to the prior injury when he was struck by a container, but clinical evaluation of the spine at that time was normal.  On examination for separation from service, in 1980, he reported having no medical history of recurrent back pain and clinical evaluation of the spine was normal.  

Also of record at the time of the February 1983 RO denial of service connection for a low back disability were private treatment records that included a report of a January 1983 X-ray study of the lumbosacral spine, which was noted to be normal; and a report of a January 1983 VA compensation examination.  At that time, the Veteran reported having had a container fall on his back during service, with current complaints of a dull pain in the lower lumbar region.  On examination, the back was supple, without muscle spasm.  Range of motion was not shown to be limited, with the Veteran able to touch the floor with his hands.  After examination, there was no diagnosis of a low back disability.  

Evidence received following the February 1983 RO denial of service connection includes additional VA treatment records, which do not include complaints or manifestations of low back disability; a June 2010 VA compensation examination report; and testimony given by the Veteran before the undersigned at the December 2014 videoconference hearing.  During the hearing, the Veteran gave testimony regarding the documented back injury he sustained in 1975 and testified that following the injury his low back felt as if it was about 70 percent of normal function.  He further testified that he was not in receipt of current treatment for low back pain, although he did self-treat with rest.  

On June 2010 VA examination, the Veteran's medical history of low back injury, that was termed a contusion, was reviewed.  The Veteran stated that, since that time, he had complaints of intermittent back pain, which occurred once or twice per week lasting several hours.  He reported no flare-ups, incoordination, excess fatigue or lack of endurance.  He took no medications for the back pain.  Examination was unremarkable.  X-ray studies of the lumbar spine were normal.  The impression was chronic lumbosacral strain.  Regarding whether this current back disorder was related to military service, the examiner stated that the Veteran had a soft tissue injury in 1975 and, while he did have occasional back aches, with such an injury over 30 years ago, it was less likely than not that any current back disorder was related to military service.  

As noted, service connection for a low back disability was previously denied on the basis that there was no demonstration of a chronic low back disability on examination at separation from service or on examination by VA in January 1983.  At that time, the RO did note the 1975 back injury of which the Veteran testified in the December 2014 videoconference hearing.  The most recent VA examination now gives a diagnosis of a chronic low back disorder, specifically lumbosacral strain.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus 3 Vet. App. at 510.  The Board finds the diagnosis of a chronic low back disability constitutes new and material evidence such that the claim may be reopened.  As such, the appeal is allowed to this extent.  

Having decided that the claim is reopened, as noted, the case must now be considered on all the evidence on file.  It is initially noted that the Board has determined that a de novo review may be conducted without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, it is noted that the RO has provided the Veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had a hearing on appeal.  As such, there is no prejudice to the Veteran based on de novo review.  

The record shows that the Veteran had a documented back injury while he was on active duty.  While he did report having recurrent back pain at the time of his reenlistment examination in 1976, by the time of his 1980 separation examination he no longer had complaints of back pain.  It is notable that on both examinations clinical evaluation of the back was normal as it was on VA examination in 1983.  The Veteran has now been afforded a VA examination in 2010 that renders a diagnosis of chronic lumbosacral strain.  At that time; however, the examiner specifically found that the current disorder was not likely to be related to the back injury that occurred over 30 years earlier.  (Actually, the injury was 35 years earlier.)  In rendering this opinion, the examiner specifically noted the Veteran's 1975 back injury and the complaints of intermittent back pain of which the Veteran testified in 2014.  Thus, the only medical opinion in the record is that there is no relationship between a back injury in service and the current back disability.  When reviewing a medical opinion, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As noted, there is no contrary medical opinion.  The etiology of the Veteran's low back disability, lumbosacral strain, is beyond the competence of a lay person to determine.  Under these circumstances, service connection for chronic lumbosacral strain is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a chronic low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Pes Planus, 
a Bilateral Ankle Disorder,
Degenerative Joint Disease of the Talar and Navicular Joints,
and a Bilateral Leg Disorder

Evidence of record at the time of the February 1983 denial of service connection for bilateral pes planus, a bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, and a bilateral leg disorder included the Veteran's STRs, which showed no pertinent abnormality at the time of entry into service in 1972 or on physical examinations performed in connection with service extension and re-enlistment in November 1975 and July 1976, respectively.  In a report of medical history submitted in connection with the latter examination report, the Veteran did state that he had, or had had, cramps in the legs occasionally with exercise.  The STRs also showed that the Veteran was treated for a left ankle sprain in January 1975 and for a twisting injury of the right ankle in November 1978.  In November 1976, he sustained an injury of his left foot, specifically 5th digit of the foot.  Tenderness was noted, but X-ray studies were reported to be negative.  In May 1980 it was noted that the Veteran had been having knee problems (for which service connection has been established) since 1975, with burning of the feet since that time.  He was noted to have moderate pes planus.  In November 1980, it was noted that he had pes planus.  Arch supports were recommended.  On examination for separation from service, the Veteran reported a medical history of cramps in the legs, bone or joint deformity, and foot trouble.  Examination showed pes planus and knee disability.   

In addition to the Veteran's STRs, evidence of record at the time of the February 1983 rating decision included January 1983 private treatment records that documented pes planus, complaints of leg ligament pain, and degenerative joint disease of the talonavicular joints.  A January 1983 VA examination report found full range of motion of the ankles and all major joints, with pes planus of the feet being noted.  The diagnoses at that time were mild bilateral pes planus and mild degenerative changes of the talonavicular joints.  

The February 1983 rating decision that denied service connection for bilateral pes planus, a bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, and a bilateral leg disorder did so on the basis that, in the absence of trauma, the pes planus was considered a constitutional or developmental defect and that, while there were ankle traumas shown in service, the degenerative joint disease of the talonavicular joints was not noted during service or within one year thereafter.  As such, service connection for these disorders was denied.  The July 2002 denial of service connection for pes planus was on the basis that no new evidence was received to reopen the previously denied claim of service connection.  

Evidence received subsequent to the rating decision that denied service connection for bilateral pes planus, a bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, and a bilateral leg disorder included the testimony given by the Veteran before the undersigned in December 2014.  At that time, he related that his pes planus and ankle disabilities developed as a result of small traumas and ill-fitting shoes that he wore in service.  He stated that he had experienced pain in the feet, ankles and legs during service and thereafter.  

The Board finds that the testimony given by the Veteran before the undersigned constitutes new and material evidence upon which the claims may be reopened.  In this regard, it is noted that the Veteran has given credible testimony regarding the incurrence of foot, ankle, and leg traumas along with statements of continuous symptoms during service and thereafter.  It is important to note that for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is generally to be presumed.  Justus 3 Vet. App. at 510.  To this extent, the appeal is granted.  

Hearing Loss of the Right Ear

The Veteran contends that service connection should be awarded for hearing loss of the right ear.  Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory threshold for any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

An audiometric evaluation was conducted by VA in June 2010.  At that time, pure tone thresholds were noted to be as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
10
15
20

Speech recognition in the right ear was 100 percent correct.  The impression was normal hearing in the right ear.  

During the Board hearing before the undersigned, the Veteran stated that he believed that he had a hearing loss in each of his ears, that was greater on the left.  With the exception of the June 2010 VA audiometric evaluation, there are no post-service private or VA treatment records detailing the Veteran's hearing in the right ear.  

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim of service connection for right ear hearing loss in May 2010.  

The record does not contain evidence of hearing loss in the Veteran's right ear at any time during the appeal.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 223.  Accordingly, service connection for a right ear hearing loss is not warranted.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim of service connection for a chronic low back disability is reopened.  

Service connection for a chronic low back disability is denied.  

New and material evidence having been received, the claim of service connection for bilateral pes planus is reopened.  

New and material evidence having been received, the claim of service connection for a bilateral ankle disability is reopened. 

New and material evidence having been received, the claim of service connection for degenerative changes to the talar and navicular joints is reopened.  

New and material evidence having been received, the claim of service connection for a bilateral leg disability is reopened.  

Service connection for right ear hearing loss is denied.  


REMAND

Having decided that the claims of service connection for bilateral pes planus, a bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, and a bilateral leg disorder are reopened, the Board must now consider all the evidence on file.  Review of the record shows that the Veteran was treated for ankle sprains and complaints of leg pain while on active duty.  The Veteran's STRs also demonstrate pes planus during service and degenerative joint disease of the talar and navicular joints was noted just over two years after his separation from service and might be considered to be residuals of the inservice ankle injuries.  The Veteran has not been afforded a VA examination regarding these claimed disabilities.  After considering the medical evidence and statements in the record, the Board finds that a medical examination to assess the etiology of these disabilities is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's claims of service connection for sinusitis and headaches, including as related to sinusitis, the Board notes that the Veteran was treated for sinusitis on several occasions while he was on active duty.  In addition, he was treated for headaches, which were attributed to sinusitis during service.  The Veteran has not been afforded a VA examination regarding these claimed disabilities.  After considering the medical evidence and statements in the record, the Board finds that a medical examination to assess the etiology of these disabilities is warranted.  Id. 

Regarding the Veteran's claim of service connection for hearing loss of the left ear, it is initially noted that audiometric testing in June 2010 demonstrated pure tone thresholds that were consistent with a left ear hearing loss.  Audiometric testing performed during service was also consistent with a left ear hearing loss on several occasions, including at the time of examination for separation from active duty.  At that time, however, the examiner stated that any in-service hearing loss was most likely associated with symptoms of otitis media that were demonstrated while the Veteran was on active duty.  The Board's review of the STRs reveals, however, that, while left ear hearing loss was found at the time of ear infections during service, there were also pure tone threshold levels demonstrating hearing loss on occasions when no left ear infection was found.  As such, the examination opinion appears inconsistent with the record and an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo medical examination to ascertain the current nature and etiology of his bilateral pes planus, bilateral ankle disorder, degenerative joint disease of the talar and navicular joints, bilateral leg disorder, sinusitis and headaches.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the any of these disorders is of service onset or otherwise related to service or caused or aggravated by any service-connected bilateral knee disability or disorder on appeal.  If any disorder is found to be congenital/developmental in origin, the examiner should explain the basis for such a conclusion and discuss inservice findings.  The claims folder should be made available for review in connection with these examinations.  Examiners should provide complete rationale for all conclusions reached.  

3.  Following completion of the development requested in paragraph one, above, the AOJ should arrange for a supplemental opinion by the examiner who evaluated the Veteran in June 2010 regarding the etiology of the Veteran's left ear hearing loss.  The examiner should be requested to specifically address audiometric findings in service on those occasions when there was no evidence of left ear infection.  The claims folder should be made available for review.  If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service noise exposure or acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If the examiner who conducted the June 2010 evaluation is not available, the Veteran should be scheduled for an additional audiometric evaluation so that the requested opinion can be obtained.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the left ear hearing loss is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


